Citation Nr: 0719013	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for arthritis of the right 
hip, as secondary to the service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




VACATUR

The veteran served on active duty from September 1978 to 
September 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In a decision issued on December 19, 2006 the Board in 
pertinent part, denied the veteran's claim seeking 
entitlement to service connection for arthritis of the right 
hip, as secondary to service-connected bilateral pes planus.

However, it has recently come to the Board's attention that 
additional evidence was received by VA prior to the issuance 
of the Board's December 2006 decision.  A notation on a copy 
of this evidence reflects that the evidence was received on 
December 15, 2006 by the Board, a few days prior to this 
decision.  In January 2007 the Board received a Motion for 
Reconsideration of the December 2006 Board decision from the 
veteran, indicating that she had mailed this evidence to the 
Board in November 2006 and that the Board failed to consider 
it.  Unfortunately, although it was already in VA's 
possession prior to the issuance of the Board's decision, 
that evidence was not associated with the claims folder in 
time for it to be considered by the Board.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or her representative, or on the Board's own 
motion when there has been a denial of due process.  See 38 
C.F.R. § 20.904 (2006).  As outlined above, the Board's 
December 2006 decision was not based on consideration of all 
the available evidence.  In order to assure due process, the 
Board has decided to vacate the portion of the December 2006 
decision addressing the issue of entitlement to service 
connection for arthritis of the right hip, as secondary to 
service-connected bilateral pes planus and the issue set 
forth above will be considered de novo in a separately-issued 
decision.  Consequently, the veteran's Motion for 
Reconsideration is rendered moot.

The Board's December 19, 2006 decision, which in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for arthritis of the right hip, as secondary to 
service-connected bilateral pes planus is vacated.


ORDER

The Board's decision of December 19, 2006, which in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for arthritis of the right hip, as secondary to 
service-connected bilateral pes planus, is hereby vacated.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


